MEMORANDUM **
Hovsep Muradyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) decision denying his applica*504tion for asylum, withholding of removal and protection under the Convention Against Torture.
The government’s unopposed motion to remand is granted for the BIA to clarify its decision in light of 8 C.F.R. § 1003.1(d)(3)(I), which provides that the BIA will not engage in de novo review of an IJ’s findings of fact.
Accordingly, this petition for review is granted.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.